DETAILED ACTION
Claims 1-13 are pending and currently under review.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 10/14/2019. It is noted, however, that applicant has not filed a certified copy of the CN201910973663.4 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 5-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (CN101280401, machine translation referred to herein) in view of Tanaka et al. (US 4,366,185), and alternatively over the aforementioned prior art and further in view of Mori et al. (JPH1054118, machine translation referred to herein).
Regarding claim 1, Zhu et al. discloses a galvanizing method for steel products [0002]; wherein said galvanizing method includes the steps of degreasing and pickling [0008-0009], fluxing in a pool and drying [0010-0015], and subsequent galvanizing and cooling [0016-0017].  The examiner submits that the degreasing of Zhu et al. meets the claimed limitation of “phosphorous-free degreasing” since Zhu et al. does not expressly teach that phosphorous is included, such that one of ordinary skill would have recognized that phosphorous is omitted absent a specific teaching to the contrary.  
Zhu et al. does not expressly teach a final passivation treatment as claimed.  Tanaka et al. discloses that it is known to provide metal-resin composites by forming a passivating resin layer onto galvanized steels in order to impart further corrosion resistance while allowing for lighter galvanized coatings [abstract, col.1 ln.45-50, col.2 ln.3-5, example1].  Therefore, it would have been obvious to one of ordinary skill to modify the method of Zhu et al. by forming a further passivating layer in order to further improve corrosion resistance while allowing for lighter galvanized layers as taught by Tanaka et al.
The aforementioned prior art does not expressly teach that the steel product is a support member of a solar photovoltaic or photothermal system as claimed.  However, the examiner notes that this recitation is an instance of intended use, which upon further consideration, is not considered to impart any further structure to the instant claims because the body of the claim sets forth all of the limitations of the claimed invention and the intended use recitation merely sets for the purpose of the claims rather than any distinct structural feature of the claimed method.  See MPEP 2111.02(II).  Accordingly, the examiner considers the instant claim to be met by the aforementioned prior art.  Alternatively, Mori et al. discloses that it is known to provide galvanized steel as reinforcing plates for solar cells in order to provide good corrosion resistance [0038].  Therefore, it would have been obvious to one of ordinary skill to modify the method of the aforementioned prior art by specifically utilizing the galvanized steel as a support member of a solar photovoltaic to provide good corrosion resistance.
Regarding claim 5, the aforementioned prior art discloses the method of claim 1 (see previous).  Zhu et al. further teaches pickling at room temperature with 6 to 15 weight percent HCL [0009].  The examiner notes that the overlap between the parameters of Zhu et al. and that of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Regarding claims 6-7, the aforementioned prior art discloses the method of claims 1 and 5 (see previous).  Zhu et al. further teaches rinsing after pickling [0009].  Zhu et al. does not expressly teach water rinsing; however the examiner submits that water is a well-known, commonly used rinsing medium as would have been recognized by one of ordinary skill.
Regarding claim 8, the aforementioned prior art discloses the method of claim 1 (see previous).  Zhu et al. further teaches that the fluxing pool includes an aqueous solution of 10 to 21 weight percent zinc chloride and 14 to 25 weight percent ammonium chloride [0010-0013].  The examiner notes that the aforementioned ratios overlap with the claimed total percent weight and ammonium chloride to zinc chloride ratio values.  See MPEP 2144.05(I).
Regarding claims 9-10, the aforementioned prior art discloses the method of claims 1 and 8 (see previous).  Zhu et al. further teaches fluxing at 60 to 80 degrees C [0014].  The examiner notes that the overlap between the flux temperature of Zhu et al. and that as claimed is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Regarding claim 11, the aforementioned prior art discloses the method of claim 1 (see previous).  Zhu et al. further teaches that hot dip galvanizing at 440 to 450 degrees C [0016].  The examiner notes that the overlap between the galvanizing temperature of Zhu et al. and that of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Regarding claim 12, the aforementioned prior art discloses the method of claim 1 (see previous).  Zhu et al. further teaches that cooling after galvanizing is performed with water to 50 to 80 degrees C [0020].  The examiner submits that the closeness between the cooling temperature of Zhu et al. and that of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).  Specifically, it is not apparent to the examiner as to how a mere difference of 3 degrees C during cooling would achieve any distinct structural effects relative to the method disclosed by Zhu et al.
Regarding claim 13, the aforementioned prior art discloses the method of claim 1 (see previous).  Tanaka et al. further teaches that the passivating composition can include a resin such as an acrylic resin and a metal compound such as an aluminate [col.2 ln.35-59].  Tanaka et al. further teaches that said aluminates are included in an amount of 1 to 500 parts by weight per 100 parts by weight of resin [col.2 ln.65-68].  The examiner notes that the overlap between the aforementioned ratios of Tanaka et al. and that of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).  Tanaka et al. further teaches that the resin solution can utilize water as a solvent, which meets the limitation of a water-soluble acrylic resin as claimed.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (CN101280401, machine translation referred to herein) and others as applied to claim 1 above, and further in view of Chen et al. (US 2009/0202862).
Regarding claim 2, the aforementioned prior art discloses the method of claim 1 (see previous).  The aforementioned prior art does not expressly teach including an OP emulsifier as claimed.  Chen et al. discloses a known degreasing composition including 2 g/L of emulsifying agent OP-10, among other inclusions, which results in approximately 2.2 weight percent of the emulsifying agent OP-10 as determined by the examiner [0045].  The examiner submits that all of the claimed limitations are disclosed in the prior art, although not necessarily in a single reference, wherein one of ordinary skill would have been able to combine the method of Zhu et al. and others with the specific degreasing composition of Chen et al. to arrive at the predictable result of a general galvanizing method disclosed by Zhu et al. and others, wherein a specific degreasing composition including an emulsifying agent is utilized as disclosed by Chen et al.  See MPEP 2143(I)(A).  One of ordinary skill would have reasonably utilized this degreasing composition if the effect of an emulsifier was desired as would have been recognized by one of ordinary skill.
Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (CN101280401, machine translation referred to herein) and others as applied to claims 1-2 above, and further in view of Yuan et al. (CN107475759, machine translation referred to herein).
Regarding claims 3-4, the aforementioned prior art discloses the method of claims 1-2 (see previous).  The aforementioned prior art does not expressly teach degreasing parameters as claimed.  Yuan et al. discloses a method of galvanizing, wherein degreasing is specifically performed at 45 to 50 degrees C for 0.5 to 1 hour [0011].  The examiner submits that all of the claimed limitations are disclosed in the prior art, although not necessarily in a single reference, wherein one of ordinary skill would have been able to combine the method of Zhu et al. and others with the specific degreasing parameters of Yuan et al. to arrive at the predictable result of a general galvanizing method disclosed by Zhu et al. and others, wherein specific degreasing parameters are utilized for a galvanizing method that suppresses acid mist as disclosed by Chen et al.  See MPEP 2143(I)(A).  One of ordinary skill would have reasonably utilized these degreasing parameters for galvanizing to suppress acid mist as would have been recognized by one of ordinary skill.
Claims 6-7 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (CN101280401, machine translation referred to herein) and others as applied to claims 1 and 5 above, and further in view of Xie et al. (CN105603349, machine translation referred to herein).
Regarding claims 6-7, the aforementioned prior art discloses the method of claim 1 (see previous).  The aforementioned prior art does not expressly teach a washing with water after pickling as claimed.  Xie et al. discloses that it is known to wash steel with water after pickling to achieve better plating and galvanizing [0012].  Therefore, it would have been obvious to one of ordinary skill to modify the method of the aforementioned prior art by washing with water after pickling for the above mentioned benefit as taught by Xie et al.
Regarding claim 12, the aforementioned prior art discloses the method of claim 1 (see previous).  The aforementioned prior art does not expressly teach a water cooling temperature as claimed.  Xie et al. discloses a method of galvanizing steel wherein water cooling is performed after galvanizing to a temperature of below 70 degrees C to achieve a bright coating [0016].  Therefore, it would have been obvious to one of ordinary skill to modify the method of the aforementioned prior art by specifying a water cooling range for the benefit disclosed by Xie et al. above.  The examiner notes that the overlap between the temperature of Xie et al. and that of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).

Conclusion
No claims allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576. The examiner can normally be reached usually M-Th: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS A WANG/Primary Examiner, Art Unit 1734